DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, wherein the surgical fastener includes a head and a separately formed coil body distally extending from and attached to the head, wherein the head includes a through hole with an internal thread, and wherein the mandrel includes a threaded portion engaged with the internal thread of the head.
Regarding claim 15, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, wherein each of the surgical fasteners includes: a head and a separately formed coil body distally extending from and attached to the head, wherein the head includes a through hole with an internal thread, and wherein the mandrel includes a threaded portion constructed and arranged to engage with the internal thread of the head.
Stein et al. (US Pat. No. 5,830,221) discloses a coil fastener applier.  However Stein does not teach or suggest a head and a separately formed coil body distally extending from and attached to the head, wherein the head includes a through hole with an internal thread.
Darois et al. (US Pub. No. 2007/02500064 A1), which is cited in the IDS filed 6/01/20, discloses a head that includes a through hole with an internal thread, and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759.  The examiner can normally be reached on Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/K.R/Examiner, Art Unit 3771 
                                                                                                                                                                                                   
/WADE MILES/Primary Examiner, Art Unit 3771